Citation Nr: 0320342	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  01-04497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for human immunodeficiency 
virus (HIV) illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Regan, Counsel 






REMAND

The veteran served on active duty from July 1985 to July 
1991.  This case comes to the Board of Veterans' Appeals 
(Board) from a January 2000 RO decision which denied service 
connection for HIV illness.  

Beginning in November 2002, the Board directly undertook 
development of the evidence on this issue, pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  The 
development was partly completed.  However, the Board 
development regulation was recently invalidated by a court 
decision, Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In light of this, 
the case must be returned to the RO for further action.

Accordingly, the case is remanded for the following: 

After assuring that there has been 
compliance with the notice and duty to 
assist requirements of the law 
(38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159), the RO should readjudicate the 
claim for service connection for HIV 
illness, taking into account all evidence 
received since the statement of the case.  
If the claim is denied, the RO should 
issue a supplemental statement of the 
case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

                  
_________________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


